Talmadge, J.
(dissenting) — In recent opinions, we have struggled with issues relating to service of process, lurching between liberal and stringent interpretations of statutes and rules without a firm anchor in principle. By adopting here a liberal construction of the substituted service of process statute, the majority injects further confusion into our already chaotic jurisprudence.
*613The defendant, Francine Fettig, was a flight attendant with a leased apartment in Chicago who no longer resided with her parents, when the process server left process with her 12-year-old brother at her parents’ home in Seattle. The majority finds RCW 4.28.080(15), which requires process be served at the defendant’s "usual abode” on "some person of suitable age and discretion then resident therein,” to be satisfied. I cannot agree.
The accident prompting this action took place in Grant County on July 25,1989. Fettig lived in Burien and Renton while working in Issaquah from that time until the fall of 1991. Fettig resided in her parents’ home in October-November of 1991, but she moved to Chicago in December 1991 to begin training by United Airlines as a flight attendant. Fettig, along with other flight attendants, leased an apartment in Chicago on February 1, 1992. Fettig’s mailing address was in Chicago. She had her checking account, bank cards, and health club membership in that city.
Sheldon’s complaint was filed on July 9, 1992, and was left on August 7, 1992, at Fettig’s parents’ home with her 12-year-old brother. A notice of appearance by Fettig’s counsel, mailed on August 20, 1992, notified Sheldon sufficiency of process was an issue. Fettig’s answer, asserting insufficiency of process, was filed on September 15, 1992. As the 90-day period of RCW 4.16.170 did not expire until October 10, 1992, Sheldon had approximately 30 days in which to effectuate personal service on Fettig, to serve the Secretary of State under the nonresident motorist statute, RCW 46.64.040, or to begin service by publication, RCW 4.28.100. Sheldon, shunning these methods for service of process, instead relied on the service on Fettig’s 12-year-old brother.
RCW 4.28.080(15) provides that to accomplish service of process, a copy of the summons must be served on the defendant personally, "or by leaving a copy of the summons at the house of his usual abode with some person of suitable age and discretion then resident therein.” Traditionally, this Court has applied a strict construction to *614substituted service of process statutes because they are in derogation of the common law. Muncie v. Westcraft Corp., 58 Wn.2d 36, 38, 360 P.2d 744 (1961). A recent example of strict construction is Union Bay Preservation Coalition v. Cosmos Dev. and Admin. Corp., 127 Wn.2d 614, 902 P.2d 1247 (1995), where this Court strictly construed provisions of the Administrative Procedures Act (APA) pertaining to service of notices of appeal, requiring service of the notice of appeal on the parties, as opposed to their counsel of record. Similarly, in Weiss v. Glemp, 127 Wn.2d 726, 903 P.2d 455 (1995), we rigorously construed the provisions of RCW 4.28.080(15) to hold leaving a summons on a window sill of a religious rectory when a Polish cardinal was in Seattle for a visit did not constitute sufficient service of process, particularly insofar as the process server did not deliver the summons to Cardinal Glemp personally, or leave it with anyone of suitable age and discretion where Glemp was staying. Weiss, 127 Wn.2d at 731.
Ignoring Union Bay and Weiss, and relying on an earlier case, Wichert v. Cardwell, 117 Wn.2d 148, 812 P.2d 858 (1991), the majority gives a liberal construction to RCW 4.28.080(15). In Wichert, we held where the defendant’s adult stepdaughter happened to be staying overnight in her parents’ home, process left for her at her parents’ home would constitute appropriate service upon a person "then resident therein” within the meaning of RCW 4.28.080(15). The Court broadly construed the notion of a person "then resident therein,” in deciding the case. The Wichert court, however, did not decide the question of whether a strict or liberal construction of RCW 4.28.080 was invariably required, stating: "Arguably the rule of liberal construction applies to the present statute, RCW 4.28.080, but the matter is not briefed and we express no opinion thereon.” Wichert, 117 Wn.2d at 154. The Wichert majority also noted the purpose of service of process is to provide due process and, specifically, notice to the defendant that an action has been commenced. The Court looked to whether the method of service employed was *615reasonably calculated to provide notice to the defendant. Wichert, 117 Wn.2d at 151-52.
In Weiss, however, we rejected the fundamental premise of Wichert when we held window sill service was inadequate even though it was reasonably calculated to provide notice to Cardinal Glemp, stating:
there is a difference between constitutionally adequate service and service required by the statute: "[B]eyond due process [requirements], statutory service requirements must be complied with in order the for the court to finally adjudicate the dispute between the parties.” Thyer, 8 Wn. App. at 40.
Weiss, 127 Wn.2d at 734. Although service may reasonably be calculated to give notice to the defendant, and, by happenstance, the defendant actually may obtain notice of the commencement of the lawsuit, that is not enough. The touchstone for service is, as we stated in Weiss, whether the statute itself has been complied with. In this case, Sheldon did not comply with the statute in attempting service of process.
In addressing the question of whether RCW 4.28.080(15) has been satisfied, we must look to the two components of the statute to determine if service of process has been accomplished. First, process must be left with someone of suitable age and discretion then in residence. Weiss, 127 Wn.2d at 731; Wichert, 117 Wn.2d at 150. In the present case, the process server left process with Fettig’s 12-year-old brother. A 12-year-old may not be someone of suitable age and discretion for purposes of RCW 4.28.080(15). Ironically, as noted in Wichert, the original statute upon which RCW 4.28.080(15) is based provided a person had to be above the age of 14 years in order to be of "suitable age and discretion” for service of process. Wichert, 117 Wn.2d at 154. Because Fettig did not raise the question of suitable age and discretion for purposes of RCW 4.28.080(15), however, we may not reach this issue. In re F.D. Processing, Inc., 119 Wn.2d 452, 455-56, 832 P.2d 1303 (1992).
Second, RCW 4.28.080(15) requires service of process to *616take place at the defendant’s "house of . . . usual abode.” The trial court held Fettig had two usual houses of abode, and consequently service of process at her parents’ home was appropriate. The majority agrees.
In prior cases, we have construed the term "house of . . . usual abode” to mean the place where the defendant was actually living at the time service of process was accomplished. In Dolan v. Baldridge, 165 Wash. 69, 4 P.2d 871 (1931), the defendant, a bank examiner, moved his family permanently from Spokane to Seattle. His wife subsequently returned to the former home in Spokane to arrange for the shipping of the family’s furniture. While there, the plaintiff served her, asserting the Spokane home remained the husband’s house of usual abode. We disagreed, holding because the defendant was living in Seattle and not in Spokane, service of process was insufficient. Spokane no longer was the place the defendant was actually living.
A per curiam opinion of Division One of the Court of Appeals gave the statute a similar reading. In Lepeska v. Farley, 67 Wn. App. 548, 833 P.2d 437 (1992), the defendant’s mother was served at her residence in Woodinville. The defendant had his own residence in Burien. The Court of Appeals stated:
Substitute service was attempted on Farley at his parents’ home. While Farley may or may not have been living with his parents 3 years earlier when he provided the investigating officer with that address, he avers he was not living there at the time of service. According to his affidavit, he did not live with his parents, but maintained his own household in Burien, near his job. His affidavit also states that during the summer months of 1991, he was on the road with his summer job.
Under Washington case law, service on Farley at his parents’ home, when he maintained his own separate home, fails to comply with the substitute service statute.
Lepeska, 67 Wn. App. at 551.
Many jurisdictions follow the Dolan rule that the defend*617ant must be actually living at the place where service is attempted in order to comply with the statute on substituted service of process: "We agree that constitutional due process notice requires that substituted service at the defendant’s 'usual place of abode’ must be at the place where the defendant normally actually resides so that service will be 'substantially . . . likely to bring home notice’ to the party affected.” Bowen v. Graham, 140 Ariz. 593, 597, 684 P.2d 165, 169 (Ariz. App. 1984). See also Peterson v. Eishen, 495 N.W.2d 223, 225 (Minn. App. 1993), aff’d, 512 N.W.2d 338 (Minn. 1994); Alpaugh v. Moore, 568 So.2d 291, 293 (Miss. 1990); Neher v. District Court for the Fourth Judicial Dist., 161 Colo. 445, 422 P.2d 627, 628 (1967); State ex rel. Merritt v. Heffernan, 142 Fla. 496, 195 So. 145, 147, 127 A.L.R. 1263 (1940).
The majority’s disposition of this case effectively rewrites RCW 4.28.080(15) with respect to the meaning of a person’s "house of . . . usual abode.” The operative language is stated in the singular; the statute by its plain language does not contemplate more than one house of usual abode. Yet the majority’s interpretation of that language is "house of . . . usual abode and one or more other places where the defendant may be frequently found.” Perhaps one day the Legislature will agree with the majority and amend RCW 4.28.080(15) to reflect the added wording. Until that day, I prefer to interpret the statute precisely as the Legislature wrote it in 1893 and has left undisturbed since. Laws of 1893, ch. 127, § 7.
The majority cites two cases allegedly approving amenability to substituted service of process at more than one house of usual abode: Van Buren v. Glasco, 27 N.C. App. 1, 217 S.E.2d 579, 91 A.L.R.3d 820 (1975), and Karlin v. Avis, 326 F. Supp. 1325 (E.D.N.Y. 1971). The Van Burén court upheld substitute service of process in North Carolina on a defendant who worked in South Carolina during the week, but usually returned each weekend to where his wife and family actually lived in North Carolina. The court expressly refused, however, to decide there may be *618more than one usual place of abode for service of process: "However, we are not called upon to decide in this case whether appellant’s South Carolina house might simultaneously qualify along with his North Carolina home as his 'dwelling house or usual place of abode’ for purposes of substituted service of process. We need only decide, as we do, that the North Carolina house so qualified.” Van Buren, 217 S.E.2d at 582-83. Thus, by its very language, Van Burén is not authority for the proposition that there may be more than one house of usual abode.
Karlin, the second case the majority cites, paraphrases from 4A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1096, at 79-80 (2d ed. 1987): "In a highly mobile and affluent society, it is unrealistic to interpret Rule 4(d)(1) so that the person to be served has only one dwelling house or usual place of abode at which process may be left.” Karlin, 326 F. Supp. at 1329. Karlin approved substituted service of process on the college-age son of defendant Avis, who was staying in a New York apartment Avis maintained for his occasional visits to New York. His actual residence was in Michigan. The district court, interpreting New York law, held it would be "highly unrealistic” to interpret the substituted service of process rule as mandating service at only one location. The court concluded Avis’s New York apartment was a dwelling place, and that he was amenable to service there. Id. at 1329-30.
However, there is some question as to whether Karlin correctly interpreted New York’s substituted service law. One court observed, "The New York Court of Appeals has implicitly rejected the holding in Karlin.” National Dev. Co. v. Triad Holding Corp., 131 F.R.D. 408, 412 n.6 (S.D.N.Y. 1990), aff'd, 930 F.2d 253, cert. denied, 502 U.S. 968 (1991). In Mangold v. Neuman, 57 N.Y.2d 627, 439 N.E.2d 867, 868, 454 N.Y.S.2d 58 (N.Y. 1982), New York’s highest court, considering a fact pattern virtually identical to Karlin, declined to disturb a determination by the lower courts that a hotel where defendant stayed occasion*619ally in connection with her business activities was not a residence for purposes of New York’s substituted service statute. See ITC Entertainment, Ltd. v. Nelson Film Partners, 714 F.2d 217, 221 n.3 (2d Cir. 1983) (recognizing Mangold’s implicit disagreement with Karlin). The New York Court of Appeals is a weightier authority on questions of New York law than a federal district court interpreting New York law.
Further, the mobility of potential defendants is not a factor and should not alter our reading of RCW 4.28.080. The Supreme Court of New Jersey noted 97 years ago that "many persons have several residences, which they permanently maintain, occupying one at one period of the year and another at another period.” Mygatt v. Coe, 63 N.J.L. 510, 512, 44 A. 198, 199 (N.J. 1899). In construing New Jersey’s substituted service of process statute, which prescribed that a copy of the writ "shall be served upon the defendant in person or left at his dwelling-house or usual place of abode” (id. at 511), after noting a person may have more than one residence, invalidated the service on the defendant because "a summons must be served at the dwelling-house in which the defendant is living at the time when the service is made.” Id. at 512.
The two cases the majority cites to support the proposition there can be two usual houses of abode for purposes of substituted service of process are of dubious authority. For guidance on this issue, we should rely on our own state statute and our own case law.
The statute and our case law are clear: the house of usual abode is where the defendant was actually living at the time of service of process. In the present case, Fettig was not actually living at her parents’ home at the time of service of process. She was only an occasional visitor to her parents’ home. She was actually living in Chicago. Although she continued to give her parents’ address as an address for her driver’s license and voting in Washington, this is not enough to make her parents’ home the house of her "usual abode” for purposes of substituted service of *620process. Many adult children in school continue to maintain their parents’ home address for purposes of certain government services while they are away at school. This does not mean the adult child is amenable to substituted service of process in the parents’ home. While the home may be the adult child’s domicile, for purposes of substituted service of process, "usual place of abode” has a narrower meaning than domicile. Bowen v. Graham, 140 Ariz. 593, 684 P.2d 165, 168 (1984); Neher, 422 P.2d at 628 (usual place of abode not necessarily synonymous with domicile); Eckman, 187 A. at 557-58 ("usual place of abode” has different meaning from "residence” and "domicile” when applied to service of process); Berryhill, 119 N.W. at 405 ("usual place of abode” much more restricted term than "residence”).
Fettig actually lived in Chicago, where she had an apartment with other flight attendants, and other indicia of residence such as a checking account, bank cards, health club membership and the like. Fettig claims she came back to Seattle not more than twice a month. Fettig’s father believes during the month of August, the month in which service was accomplished, she spent no more than four or five days at home and possibly five or six in the previous month. Fettig had no designated bedroom at her parents’ home and, in fact, she contends when she was in Seattle she always slept at her boyfriend’s house. Under these facts, Fettig’s house of usual abode was not her parents’ home because she did not actually live there. Service of process was therefore insufficient under RCW 4.28.080CL5).1
On two previous occasions, I have expressed my concern *621about the absence of clear principles governing service of process, specifically as to when substantial compliance may be appropriate. Union Bay Preservation Coalition, 127 Wn.2d at 634 (Talmadge, J., dissenting); Weiss, 128 Wn.2d at 734 (Talmadge, J., concurring); see also Continental Sports Corp. v. Department of Labor & Indus., 128 Wn.2d 594, 910 P.2d 1284 (1996) (use of Federal Express substantially complies with statutory requirement to send notice of appeal by mail). The majority’s disposition of this case adds yet another snare to our already perilous service of process jurisprudence.
We serve the trial courts and the practicing bar poorly when we accept review of service of process cases and decide them as if they were sui generis, free of precedent and of consistent, guiding principles. I would decide this case as Washington judges have always decided such cases, and hold service of process was insufficient because it was not accomplished in accordance with RCW 4.28.080(15) where Fettig was actually living, at her "house of . . . usual abode.”
Durham, C.J., and Madsen, J., concur with Tadmadge, J.

It is also noteworthy Sheldon had ample opportunity to effectuate appropriate personal service or other substituted service on Fettig before the expiration of the statute of limitations. There was no effort by defense counsel to hide the argument of insufficiency of service of process as the issue was raised both in the notice of appearance and in Fettig’s answer. Fettig filed the notice of appearance and the answer long before the time period provided by RCW 4.16.170 expired. Also noteworthy is the time between filing of the summons and complaint (July, 9, 1992), and the time of substituted service (August 7, 1992). As most practitioners send documents out for service at the same time they send them out for filing, the length of time it took to effect the substituted service in *621this case suggests the process server may have encountered considerable difficulty in serving the summons and complaint.